217 F.2d 303
James P. MITCHELL, Secretary of Labor, Plaintiff-Appellee,v.EDWARD S. WAGNER CO., Inc., Defendant-Appellant.
No. 34, Docket 23063.
United States Court of Appeals, Second Circuit.
Argued Nov. 10, 1954.Decided Nov. 26, 1954.

Bessie Margolin, Chief of Appellate Litigation, U.S. Dept. of Labor, Washington, D.C.  (Stuart Rothman, Sol., Sylvia S. Ellison, Atty., U.S Dept. of Labor, Washington, D.C., and John A. Hughes, Regional Atty., New York City, on the brief), for plaintiff-appellee.
Charles M. Joseph, New York City (Benjamin L. Lasky, Brooklyn, N.Y., on the brief), for defendant-appellant.
Before CLARK, Chief Judge, and FRANK and HARLAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order enjoining defendant from further violating the Fair Labor Standards Act, §§ 6, 15(a), 29 U.S.C. §§ 206, 215(a), and administrative regulations pursuant thereto, 29 CFR 617, 516 (as amended in 1951).  On a prior appeal this court held that industrial homeworkers employed by defendant were covered by the Act, but not by the regulations then in effect.  Tobin v. Edward S. Wagner Co., 2 Cir., 187 F.2d 977.  Subsequent to that decision the regulations were amended to their present form.  Judge Galston has found that the defendant's operations fall within the amended regulations and that the regulations were properly promulgated under the Administrative Procedure Act, 5 U.S.C. § 1003(a).  D.C.E.D.N.Y., 115 F.Supp. 118.  We see no reason to overturn his well-reasoned conclusions.  While there was no advance notice of the amendment, yet that was not necessary, both because of its nature as an 'interpretative' rule and because of the Administrator's finding of 'good cause' for immediate action, based upon the fact that other employers in general were complying with his interpretation of the Act and defendant had long known of the view held by the Administrator.


2
Affirmed.